F I L E D
                                                                United States Court of Appeals
                                                                        Tenth Circuit
                    UNITED STATES CO URT O F APPEALS
                                                                       March 19, 2007
                                 TENTH CIRCUIT                      Elisabeth A. Shumaker
                                                                        Clerk of Court


 JAM ES DALE KN IGH T,

               Plaintiff - Appellant,
                                                         No. 06-8041
          v.                                             D. W yoming
 NINA R. KNIGHT; JANIECE I.                        (D.C. No. 02-CV-1050-J)
 KN IGH T; W ILLIAM J. KN IGH T;
 M AR GR ET KN IGH T,

               Defendants - Appellees.



                            OR D ER AND JUDGM ENT *


Before H E N RY, BR ISC OE, and O’BRIEN, Circuit Judges.




      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination

of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      James Dale Knight, proceeding pro se, appeals from the district court’s

denial of his “M otion to Dismiss – Pleading for Judgment.” W e affirm.

      On July 18, 2002, Knight filed suit in district court against Appellees

seeking title to reclaim properties located in Alaska and Wyoming. On November

21, 2002, the court granted Appellees’ motion to dismiss based on the statute of

frauds. Almost a year later, K night filed a motion for reconsideration. On

December 8, 2003, the court denied the motion because it essentially reiterated

arguments considered by the court. Knight appealed and we affirmed. Knight v.

Knight, No. 04-8000, 2005 W L 361805 (10th Cir. Feb. 16, 2005). The mandate

was issued on February 16, 2005.

      On M ay 11, 2006, Knight filed a “M otion to Dismiss - Pleading for

Judgment” in the district court alleging (1) the district court’s grant of A ppellees’

motion to dismiss without a hearing violated his due process rights, (2) the Alaska

judgment quieting title to the Alaska property in the Appellees was void for lack

of jurisdiction, 1 and (3) Appellees’ counsel comm itted fraud on the court and

should be sanctioned. On M ay 17, 2006, the district court denied K night’s

motion concluding it raised no new claims and was untimely under Rule 60(b) of

the Federal Rules of Civil Procedure. It also denied Knight’s request for

sanctions against Appellees’ counsel.

      1
       In June 2002, Appellees filed a quiet title complaint in Alaska state court
concerning the Alaska property; Knight was served with the complaint in July
2002. On A pril 3, 2003, the A laska state court granted quiet title to A ppellees.

                                          -2-
      W e construe Knight’s “M otion to Dismiss - Pleading for Judgment” as a

Rule 60(b) motion, the denial of which we review for abuse of discretion.

F.D.I.C. v. United Pac. Ins. Co., 152 F.3d 1266, 1272 (10th Cir. 1998). Knight’s

Rule 60(b) motion essentially seeks relief from the district court’s previous orders

based on the alleged fraud of A ppellees’ counsel. Although that rule allow s a

court to relieve a party from a final judgment or order for “fraud . . .,

misrepresentation, or other misconduct of an adverse party,” a motion for such

relief must be made within one year after the judgment or order. See F ED . R. C IV .

P. 60(b). Knight’s motion was untimely. M oreover, Knight’s fraud claims

merely evidence his disagreement w ith the legal arguments of Appellees’ counsel.

They are without merit. Equally unavailing is Knight’s argument that his due

process rights w ere violated when the district court granted Appellees’ m otion to

dismiss without a hearing. The court was not required to hold a hearing. Greene

v. WCI Holdings Corp., 136 F.3d 313, 315-16 (2d Cir. 1998). Lastly, the Alaska

judgment quieting title to the Alaska property in Appellees is not void for lack of

jurisdiction. The mere fact the federal district court concluded it had jurisdiction

over K night’s lawsuit against Appellees does not mean the A laska state court

lacked jurisdiction over Appellees’ quiet title action.

      A FFIR ME D.

                                                 ENTERED FOR THE COURT


                                                 Terrence L. O’Brien
                                                 Circuit Judge


                                           -3-